Title: Appointment as Commissioner to the Annapolis Convention, 5 May 1786
From: Bancker, Abraham B.,McKesson, John
To: Hamilton, Alexander



State of New York
In Senate [New York] May the 5th. 1786

Resolved (if the Honorable the Assembly concur herein) that Robert R. Livingston, James Duane, Egbert Benson, Alexander Hamilton, Leonard Gansevoort and Robert C. Livingston Esquires, or any three of them, be Commissioners on the part of this State, to meet with such Commissioners, as are, or may be appointed by the other States in the Union; at such Time and place, as shall be agreed upon by the said Commissioners; to take into consideration the Trade and Commerce of the United States; to consider how far an uniform System in their Commercial Intercourse and Regulations, may be necessary to their common Interest and permanent Harmony; and to report to the several States, such an Act relative to this great Object, as when unanimously ratified by them, will enable the United States in Congress Assembled, to provide for the same; and that the said Commissioners or any three of them do make a report of their proceedings to the Legislature at their next Meeting.

Extract from the Journal
Abm. B. Bancker Clk
State of New York
In Assembly May 5th. 1786
Resolved that this House do concur with the Honorable the Senate in the said Resolution.
An Extract from the Journals
John McKesson, Clk

